Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 08/10/2021 for application number 17/398438. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-7), 8, (9-15) and 16 are presented for examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/10/2021 is filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 8 describes claim limitations “a receiving module configured to … a display module configured to … an obtaining module configured to and a processing module 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, independent claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs [0022] and [0159] of the specification describe the functional language as connected to physical hardware when each of the units are performing its duty. 
By this interpretation, the examiner is satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application. 
Thus, it appears that claim 8 is properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tsu et al. US Patent Application Publication US 20150254335 A1 (hereinafter Tsu) in view of Luo. US Patent Application Publication US 20080201118 A1 (hereinafter Luo). 
Regarding claim 1, Tsu teaches a document input content processing method, comprising: receiving current input content in a document region on an online document page (FIGS. 1-4, [0022], [0029], [0034] wherein Tsu describes a system for retrieving online document based on user’s input, wherein the user is able to select a portion of webpage for retrieval) displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode (FIGS. 3-4, 8, [0029], [0034-0038] wherein Tsu provides users with an activation box for electing a display mode of the selected content, wherein the activation box comprises actions that are non-links) obtaining a target display mode selected by a user from the at least one non-link display mode (FIGS. 3-4, 7-8, [0029], [0034-0038] wherein Tsu describes the activation box that allows users to choose to display either a user-identified information or custom information, wherein the information and display type is selected by the users).
Tsu does not teach and 10obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region.
However in analogous arts of processing document input content, Luo teaches obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region ([0070], [0173], [0175], [0204] wherein Luo describes receiving user’s input selecting a page of webpages and providing a menu or an action selection that allows users to select a display mode of the selected page, wherein the page corresponds to a link address).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tsu and Luo by incorporating the method of obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region of Luo into the method of displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode 
Regarding claim 2, Tsu as modified by Luo teaches prior to displaying the selection 15box on the online document page: determining whether a network protocol type corresponding to the link address is a predetermined network protocol type ([0070], [0173], [0175], [0204] wherein Luo identifies, before processing and displaying the webpage content, the request’s URI and defines the HTTP subclasses of the request) wherein displaying the selection box on the online document page is performed when it is determined that the network protocol type corresponding to the link address is the 20predetermined network protocol type ([0175] wherein Luo provides a menu or an action selection after identifying the requested content).
Regarding claim 3, Tsu as modified by Luo teaches prior to displaying the selection box on the online document page: determining whether a link type of the link address is a predetermined link type ([0070], [0173], [0175], [0204] wherein Luo identifies, before processing and displaying the webpage content, the request’s URI and defines the HTTP subclasses of the request) wherein displaying the selection box on the online document page comprises: displaying a first selection box on the online document page when it is determined that the link type of the link address is the predetermined link type, wherein the first selection box comprises a number, N, of non-link display modes, where N is a positive integer greater 25Attorney Docket No.: BYD-0019-01-US / PO1210315PUSthan 1; and displaying a second selection box on the online document page when it is determined that the link type of the link address is not the predetermined link type, wherein the second selection box comprises a number, M, of non-link display modes, where M is a positive 5integer different from N (FIG. 4, [0031-0034] wherein Tsu displays a selection box that pertains to a selected content of a webpage and wherein the selection box comprises of multiple actions and options to associate the selected content to a type of display), ([0166-0167] wherein Luo displays a navigation view that allows users to select display modes that include view mode, page view, directory view and details view).
Regarding claim 8, Tsu teaches A document input content processing apparatus, comprising ([0007-0008]) a receiving module configured to receive current input content in a document region on an online document page (FIGS. 1-4, [0022], [0029], [0034] wherein Tsu describes a system for retrieving online document based on user’s input, wherein the user is able to select a portion of webpage for retrieval) a display module configured to display, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode (FIGS. 3-4, 8, [0029], [0034-0038] wherein Tsu provides users with an activation box for electing a display mode of the selected content, wherein the activation box comprises actions that are non-links) an obtaining module configured to obtain a target display mode selected by a user from 15the at least one non-link display mode (FIGS. 3-4, 7-8, [0029], [0034-0038] wherein Tsu describes the activation box that allows users to choose to display either a user-identified information or custom information, wherein the information and display type is selected by the users).
Tsu does not teach and a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region.
However in analogous arts of processing document input content, Luo teaches a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region ([0070], [0173], [0175], [0204] wherein Luo describes receiving user’s input selecting a page of webpages and providing a menu or an action selection that allows users to select a display mode of the selected page, wherein the page corresponds to a link address).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tsu and Luo by incorporating the method of a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region of Luo into the method of displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode of Tsu for the purpose of incorporating a Mosaic class that represents a piece of content as part of a webpage, wherein the Mosaic I used as reference to pull together all sub contents of the webpage (Luo: [0033]). 
Regarding claim 9, Tsu teaches an electronic device, comprising: a processor; and a memory communicatively connected to the processor, wherein the memory stores instructions that when executed by the processor cause the electronic device to ([0007-0008]) receiving current input content in a document region on an online document page (FIGS. 1-4, [0022], [0029], [0034] wherein Tsu describes a system for retrieving online document based on user’s input, wherein the user is able to select a portion of webpage for retrieval) displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode (FIGS. 3-4, 8, [0029], [0034-0038] wherein Tsu provides users with an activation box for electing a display mode of the selected content, wherein the activation box comprises actions that are non-links) obtaining a target display mode selected by a user from the at least one non-link display mode (FIGS. 3-4, 7-8, [0029], [0034-0038] wherein Tsu describes the activation box that allows users to choose to display either a user-identified information or custom information, wherein the information and display type is selected by the users).
Tsu does not teach and 10obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region.
However in analogous arts of processing document input content, Luo teaches obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region ([0070], [0173], [0175], [0204] wherein Luo describes receiving user’s input selecting a page of webpages and providing a menu or an action selection that allows users to select a display mode of the selected page, wherein the page corresponds to a link address).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tsu and Luo by incorporating the method of obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region of Luo into the method of displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode of Tsu for the purpose of incorporating a Mosaic class that represents a piece of content as part of a webpage, wherein the Mosaic I used as reference to pull together all sub contents of the webpage (Luo: [0033]).
Regarding claim 16, Tsu teaches A non-transitory computer-readable storage medium, storing computer instructions 30configured to cause a computer to perform ([0007-0008]) a receiving module configured to receive current input content in a document region on an online document page (FIGS. 1-4, [0022], [0029], [0034] wherein Tsu describes a system for retrieving online document based on user’s input, wherein the user is able to select a portion of webpage for retrieval) a display module configured to display, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode (FIGS. 3-4, 8, [0029], [0034-0038] wherein Tsu provides users with an activation box for electing a display mode of the selected content, wherein the activation box comprises actions that are non-links) an obtaining module configured to obtain a target display mode selected by a user from 15the at least one non-link display mode (FIGS. 3-4, 7-8, [0029], [0034-0038] wherein Tsu describes the activation box that allows users to choose to display either a user-identified information or custom information, wherein the information and display type is selected by the users).
Tsu does not teach and a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region.
However in analogous arts of processing document input content, Luo teaches a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region ([0070], [0173], [0175], [0204] wherein Luo describes receiving user’s input selecting a page of webpages and providing a menu or an action selection that allows users to select a display mode of the selected page, wherein the page corresponds to a link address).
 of Tsu for the purpose of incorporating a Mosaic class that represents a piece of content as part of a webpage, wherein the Mosaic I used as reference to pull together all sub contents of the webpage (Luo: [0033]).
Claim 10 is similar in scope to claim 2 therefore the claims is rejected under similar rationale.
Claim 11 is similar in scope to claim 3 therefore the claims is rejected under similar rationale.
Claims 4-6 and 12-14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tsu et al. US Patent Application Publication US 20150254335 A1 (hereinafter Tsu) in view of Luo. US Patent Application Publication US 20080201118 A1 (hereinafter Luo) and further in view of Dougherty et al. US Patent Application Publication US 20020035619 A1 (hereinafter Dougherty).
Regarding claim 4, Tsu as modified by Luo teaches wherein determining whether the link type of the link address is the predetermined link type comprises: obtaining a predetermined address format rule corresponding to the predetermined link 10type ([0070], [0173], [0175], [0204] wherein Luo identifies, before processing and displaying the webpage content, the request’s URI and defines the HTTP subclasses of the request) 
Tsu and Luo do not teach and determining whether an address format of the link address conforms to the predetermined address format rule, and wherein it is determined that the link type of the link address is the predetermined link type when it is determined that the address format of the link address conforms to the predetermined address format rule.
However in analogous arts of processing document input content, Dougherty teaches determining whether an address format of the link address conforms to the predetermined address format rule, and wherein it is determined that the link type of the link address is the predetermined link type when it is determined that the address format of the link address conforms to the predetermined address format rule ([0125] wherein Dougherty implement a configuration file as rules in order to determine if URL conforms a protocol).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Dougherty with Tsu and Luo by incorporating the method of determining whether an address format of the link address conforms to the predetermined address format rule, and wherein it is determined that the link type of the link address is the predetermined link type when it is determined that the address format of the link address conforms to the predetermined address format rule of Dougherty into the method of displaying, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode 
Regarding claim 5, Tsu as modified by Luo and Dougherty teaches prior to displaying the selection box on the online document page: determining a link type of the link address based on the link address ([0125] wherein Dougherty implement a configuration file as rules in order to determine if URL conforms a protocol based on the URL address) and determining the at least one non-link display mode in the selection box based on the link 20type (FIGS. 3-4, 8, [0029], [0034-0038] wherein Tsu provides users with an activation box for electing a display mode of the selected content, wherein the activation box comprises actions that are non-links such as notes area).
Regarding claim 6, Tsu as modified by Luo and Dougherty teaches wherein when the target display mode is a title display mode, obtaining, based on the target display mode, the corresponding page content from the page corresponding to the link address, and displaying the corresponding page content in the 25document region comprise: obtaining, based on the title display mode, title information from the page corresponding to the link address, and displaying the title information in the document region (FIG. 10, [0046], [0151], [0157] wherein Dougherty obtains content based on request and display specific content with their title), ([0170], [0201] wherein Luo displays a directory navigation view and provides clickable content based on title).
Claim 12 is similar in scope to claim 4 therefore the claims is rejected under similar rationale.
Claim 13 is similar in scope to claim 5 therefore the claims is rejected under similar rationale.
Claim 14 is similar in scope to claim 6 therefore the claims is rejected under similar rationale.

Claims 7 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tsu et al. US Patent Application Publication US 20150254335 A1 (hereinafter Tsu) in view of Luo. US Patent Application Publication US 20080201118 A1 (hereinafter Luo) and further in view of Sharif et al. US Patent Application Publication US 20030115167 A1 (hereinafter Sharif).
Regarding claim 7, Tsu as modified by Luo teaches wherein when the target display mode is a web page 30display mode, obtaining, based on the target display mode, the corresponding page content from 26Attorney Docket No.: BYD-0019-01-US / PO1210315PUS the page corresponding to the link address and displaying the corresponding page content in the document region comprise: obtaining, based on the web page display mode, all page content from the page corresponding to the link address ([0070], [0173], [0175], [0204] wherein Luo describes receiving user’s input selecting a page of webpages and providing a menu or an action selection that allows users to select a display mode of the selected page, wherein the page corresponds to a link address).
Tsu and Luo do not teach and 5creating a window in the document region, and displaying a part of all the page content in the created window.
However in analogous arts of processing document input content, Sharif teaches creating a window in the document region, and displaying a part of all the page content in the created window ([0120], [0127], [0150] wherein Sharif teaches creating a window for displaying content).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Sharif with Tsu and Luo by incorporating the method of creating a window in the document region, and displaying a part of all the page content in the created window of Sharif into the method of displaying, in response to identifying that the  of Tsu and Luo for the purpose of providing different display mode such as navigate mode and browser mode, wherein both modes provide different display style including in reduced-keyset device (Sharif: Abstract). 
Claim 15 is similar in scope to claim 7 therefore the claims is rejected under similar rationale.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/HASSAN MRABI/Examiner, Art Unit 2144